873 F.2d 1451
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Roman P. MACUNAT, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3334.
United States Court of Appeals, Federal Circuit.
April 11, 1989.

Before PAULINE NEWMAN, Circuit Judge, BENNETT, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board (Board), Docket No. SE08318710424, affirming the denial by the Office of Personnel Management (OPM) of Roman P. Macunat's deferred retirement annuity application, is affirmed.

OPINION

2
Macunat claims eligibility for a deferred annuity based on military service from June 1939 to April 1946 and civilian service from November 1946 to August 1948.  If an individual has completed at least five years of creditable civilian service needed to qualify for a retirement annuity, 5 U.S.C. Sec. 8333(a) (1982), "military service can be counted (in defined circumstances) in computing the amount of" that annuity.   Tirado v. Department of the Treasury, 757 F.2d 263, 265 (Fed.Cir.1985) (emphasis in original).  Military service, however, cannot be used to establish initial eligibility.   Id. at 264-65.


3
Only civilian service covered by the Civil Service Retirement Act is creditable service for retirement purposes.   Herrera v. United States, 849 F.2d 1416, 1417 (Fed.Cir.1988);  see also 5 U.S.C. Sec. 8333(b).  The government standard form 50 separating Macunat from civilian employment shows that his civilian service was not subject to the Civil Service Retirement Act.  Therefore, Macunat's civilian service is also not creditable for retirement annuity purposes.


4
Because he has no service that is creditable for civil service retirement, OPM's denial of Macunat's application for a civil service retirement annuity was proper.  Accordingly, the Board's decision must be affirmed.